              Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 1 of 59 PAGEID #: 74
AO 106A (08/ 18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Southern District of Ohio

                In the Matter of the Search of                                )
          (Briefly describe the property to be searched                       )
           or identify the person by name and address)                                       Case No.
                                                                              )                               1 :21-MJ-196
                2723 BAKER AVENUE, APT 28                                     )
                   CINCINNATI , OH 45211                                      )
                                                                              )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search wanant and state under
penalty of pe1jmy that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A-1 (incorporated by reference).

                            District of
located in the - - -                              - - - - - - - , there is now concealed (identify the
                   Southern
                     -----              - - - - - Ohio
person or describe the property to be seized):
 See Attachment B (incorporated by reference).


          The basis forthe search under Fed. R. Crim. P. 41 (c) is (check one or more):
               Fi evidence of a c1ime;
               0 contraband, fruits of crime, or other items illegally possessed;
               0 property designed for use, intended for use, or used in committing a crime;
               0 a person to be anested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                                   Offense Description
        18 U.S.C. § 1951(a)                        Hobbs Act Robbery



          The application is based on these facts:
        See Attached Affidavit (incorporated by reference).


           FiContinued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested under
             18 U.S .C. § 3103a, the basis of which is set forth on the attached sheet.    Dg ta y sgned by DEREK
                                                                                   DEREK GRAHJ Date:
                                                                                               GRA 2021.03.07
                                                                                                     AM       19:42:08 -05 <
                                                                                                         Applicant's signature

                                                                                                Derek Graham, A TF Special Agent
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                 Face Time Video Conference                          (specify reliable electronic means) .


Date:           Mar 7, 2021                                                       .fa.lJII~ I{ &wma.0
                                                                                                             Judge 's signature

City and state: Cincinnati, Ohio                                                    Hon. Stephanie K. Bowman, U.S. Magistrate Judge
                                                                                                        Printed name and title
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 2 of 59 PAGEID #: 75




                                    ATTACHMENT A-1

                                   Property to be searched


       The property to be searched is 2723 Baker Avenue, Apt 28, Cincinnati, OH 45211 (THE

PREMISES), further described as an apartment within 2723 Baker Avenue. The apartment is on

the second floor. The number “28” appears on the door to the apartment.
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 3 of 59 PAGEID #: 76




                                     2
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 4 of 59 PAGEID #: 77




                                         ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. § 1951(a) (Hobbs Act Robbery),

those violations involving LAMOND JOHNSON and occurring on or about February 8 and 9,

2021 (the Target Offenses), including:


            a. All firearms or ammunition;


            b. All black sweatpants;


            c. All black hooded sweatshirts;


            d. All black gloves and white gloves;


            e. All black shoes;


            f. All red face masks and bandanas;


            g. U.S. currency;


            h. All communications and records, in whatever form they may be—whether they

               are paper communications such as letters, audio recordings, electronic

               communications, or otherwise:


                   i. Relating to robberies of convenience stores, Madeira Beverage, and/or gas

                      stations, including plans and preparations to commit those robberies;


                   ii. Relating to the shooting of R.G. at Madeira Beverage;
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 5 of 59 PAGEID #: 78




                  iii. Relating to the possession of a firearm or ammunition by LAMOND

                      JOHNSON;


                  iv. Relating to communications between LAMOND JOHNSON and any

                      coconspirators to the crimes under investigation;


                   v. Relating to vehicles, including rental vehicles, used by JOHNSON and/or

                      coconspirators in connection with the robberies;


       2.      All cell phones, smart phones, tablets, and computers that could contain electronic

records relating to the Target Offenses;


       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence




                                                 2
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 6 of 59 PAGEID #: 79




          of the presence or absence of security software designed to detect malicious

          software;


      c. evidence of the lack of such malicious software;


      d. evidence indicating how and when the computer was accessed or used to

          determine the chronological context of computer access, use, and events relating

          to crime under investigation and to the computer user;


      e. evidence indicating the computer user’s state of mind as it relates to the crime

          under investigation;


      f. evidence of the attachment to the COMPUTER of other storage devices or similar

          containers for electronic evidence;


      g. evidence of counter-forensic programs (and associated data) that are designed to

          eliminate data from the COMPUTER;


      h. evidence of the times the COMPUTER was used;


      i. passwords, encryption keys, and other access devices that may be necessary to

          access the COMPUTER;


      j. documentation and manuals that may be necessary to access the COMPUTER or

          to conduct a forensic examination of the COMPUTER;




                                           3
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 7 of 59 PAGEID #: 80




           k. records of or information about Internet Protocol addresses used by the

               COMPUTER;


           l. records of or information about the COMPUTER’s Internet activity, including

               firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

               attachment.


       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                4
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 8 of 59 PAGEID #: 81




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF:
 (1) 2723 BAKER AVENUE, APT 28,
 CINCINNATI, OH 45211; AND (2) THE                                1:21-MJ-196
 DARK BLUE CHEVROLET EQUINOX                       Case No. ____________________
 WITH NO LICENSE PLATE CURRENTLY
 IN LAW ENFORCEMENT CUSTODY



                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Derek Graham, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises known as 2723 Baker Avenue,

Apt 28, Cincinnati, OH 45211 (the TARGET PREMISES), further described in Attachment

A-1, and the Chevrolet Equinox with no license plate that is currently in law enforcement

custody (the TARGET VEHICLE), further described in Attachment A-2, for the things

described in Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &

Explosives (ATF), and have been so employed since October of 2007. As a part of my training

with the ATF, I graduated from the Federal Law Enforcement Training Center, Criminal

Investigator School, located in Brunswick, Georgia. I graduated from the ATF Special Agent

Basic Training Academy, located in Brunswick, Georgia, in April 2008. Prior to my
   Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 9 of 59 PAGEID #: 82




employment with ATF, I was a Federal Air Marshal in the Department of Homeland Security

from June 2006 through October 2007. In addition, I was a Criminal Research Specialist with

the Washington, DC High Intensity Drug Trafficking Area/Drug Enforcement Administration

from June 2003 through June 2006. I am a graduate of Augustana College, where I received a

Bachelor’s degree in Business Administration in May of 2002. I am also a graduate of Boston

University, where I received a master’s degree in Criminal Justice in June of 2006.

       3.      I have experience in the investigation, apprehension, and prosecution of

individuals suspected of being involved in federal firearms and drug offenses. I have specific

experience in investigating the use of cell phones by criminal suspects who are involved in the

commission of those offenses. I also have knowledge of the technology used by law

enforcement authorities to identify cell phones’ users and geographic locations. I have applied

for, obtained, and analyzed, or assisted other federal Special Agents and local police officers

with applying for, obtaining, and analyzing, more than 360 sets of historical call detail records.

In addition, I have mapped in excess of 200 sets of historical records related to telephone cell site

information, ping order locations, and/or GPS records. I have been trained by ATF as a Digital

Media Collection Specialist (DMCS), and have completed more than 285 forensic extractions of

cellular telephones, computers, and other electronic storage media. I have also reviewed forensic

extractions of cellular telephones, computers, and other electronic storage media, and have

examined content and communications contained within these devices obtained by forensic




                                                 2
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 10 of 59 PAGEID #: 83




extraction. This content includes records of communication through call logs, text message

content, images and videos, and communication made through various social media applications.

       4.      I know from training and experience that individuals typically keep cell phones on

their persons or within their immediate control, such as in the cupholder of a car they are driving,

because cell phones are regularly used and possessed as an item of personal property. I also

know from my training and experience that in today’s age it is typical for individuals engaged in

criminal activity to possess multiple active cellular phones at one time. For example, many

criminals have one phone that they use for personal communications (e.g., with family members)

and another phone that they use to communicate with criminal associates. Similarly, I know that

drug dealers commonly have one phone they use with their customers and another they use with

their suppliers so that, if one phone is wiretapped, law enforcement will not be able to identify

the entire supply chain.

       5.      In my training and experience, criminals who carry firearms and ammunition tend

to keep those firearms and ammunition on their person or in a location over which they have

control, such as in their vehicles or residences.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.




                                                    3
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 11 of 59 PAGEID #: 84




       7.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. § 1951(a) (Hobbs Act Robbery) have been committed by LAMOND

JOHNSON. There is also probable cause to search the information described in Attachment A

for evidence of these crimes as further described in Attachment B.

                                       PROBABLE CAUSE


       A.      Introduction

       8.      Over the course of two days, from February 8 to 9, 2021, five gas stations or

convenience stores in Hamilton, Mason, Madeira, Blue Ash, and Lebanon, Ohio (all within the

Southern District of Ohio) were robbed. In one of the robberies, the suspect shot the owner of

the gas station, who later died from his injuries.

       9.      As I explain in more detail below, based on the investigation to date, I believe that

the same suspect, LAMOND JOHNSON, is responsible for each of the robberies and that he had

a coconspirator who drove the get-away car and may have entered at least one of the stores.

       10.     I am seeking this warrant for a vehicle used by JOHNSON (the TARGET

VEHICLE) and a location associated with him (the PREMISES).

       B.      On February 8, 2021, at around 7:48 pm, a Shell gas station in Mason was
               robbed by a suspect carrying a firearm.

       11.     On February 8, 2021, at approximately 7:48 pm, the Warren County Sheriff’s

Office received a report of a robbery at the Shell Gas Station at 9791 Mason Montgomery Road




                                                     4
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 12 of 59 PAGEID #: 85




in Mason, OH. Shell Gas Station is engaged in the sale of alcohol and/or other items that, based

on my training and experience, I know have affected interstate commerce.

         12.   Surveillance video from that evening, which includes audio, shows that two Shell

Gas Station employees, Victim 1 and Victim 2, were working behind the counter in the area of

the cash registers when a suspect who appears to be a Black male entered the gas station. The

suspect was wearing a black hooded sweatshirt that read “Nike” in white lettering, with a white

Nike “swoosh” logo. The sweatshirt’s hood was over his head. The suspect was also wearing

black pants with a white logo on the left pant leg, black gloves, black shoes with a small bit of

white on the top, and a red face mask or bandana with white accents, as shown in the screenshot

below.




                                                 5
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 13 of 59 PAGEID #: 86




          13.   After entering, the unidentified suspect walked around the counter to the

employee area, where Victim 1 and Victim 2 were standing. The unidentified suspect then

demanded that Victim 1 and Victim 2 open the cash register and place the currency from the

cash registers in a bag. Victim 1 and Victim 2 each opened their respective cash registers and

placed the currency from their cash registers into separate plastic bags. The unidentified suspect

then took the bags and left. As the suspect left, Victim 1 and Victim 2 raised their hands in a

gesture that, based on my training and experience, I believe they intended to mean “Do not

shoot.”

          14.   Surveillance video shows that, after leaving the gas station, the unidentified

suspect ran west.

          15.   Surveillance video from a nearby BP gas station, which is located south of the

Shell station, shows that, at approximately the same time as the robbery, a person ran from the

Shell station over to Monro Auto Service, which is west of the Shell station, and got into a large,

white SUV as a passenger. The SUV drove away. Based on this video, I believe that the suspect

had a coconspirator who was driving the getaway vehicle.

          16.   In an interview, Victim 1 and Victim 2 both said that they had seen a firearm.

          17.   The screenshot below shows a map of 9791 Mason Montgomery Road, Monro

Auto Service, the BP station, and surrounding areas:




                                                  6
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 14 of 59 PAGEID #: 87




       C.     Less than an hour later, a Shell gas station in Hamilton was robbed by an
              armed suspect matching the same description.

       18.    Less than an hour later, at approximately 8:34 pm on February 8, the Hamilton

Police Department received a report of a robbery at the Shell Gas Station at 2693 Dixie Highway

in Hamilton, OH. This Shell gas station is approximately 17 miles from the Shell station

described in the preceding section; a search for directions on Google Maps shows that driving

from one to the other would take approximately 28 to 35 minutes, depending on the route.

       19.    Shell Gas Station is engaged in the sale of alcohol and/or other items that, based

on my training and experience, I know have affected interstate commerce.




                                               7
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 15 of 59 PAGEID #: 88




       20.     Surveillance video from that evening shows a suspect matching the description of

the suspect in the earlier robbery entering the gas station. Specifically, the surveillance video

shows an individual who appears to be a Black male and who appears to be wearing the same

outfit as the suspect from the Mason incident: a black hooded sweatshirt reading “Nike” and with

the “swoosh” logo (and with the hood up), black gloves, black shoes with a tiny bit of white on

top, and a red face mask or bandana with white accents pulled across his face. The suspect

appears to be holding a firearm in his right hand, as shown below:




       21.     Surveillance video shows that the unidentified suspect walked behind the counter,

while holding the suspected firearm in his right hand, to where a Shell Gas Station employee

(Victim 3) was standing. The unidentified suspect then directed Victim 3 to put the currency



                                                  8
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 16 of 59 PAGEID #: 89




from the cash register into a bag. Victim 3 complied, and the unidentified suspect then took the

bag and left.

       22.      The screenshot below shows a map of the relevant Shell gas station in Hamilton

and surrounding areas:




       D.       The next day, at approximately 7:39 pm, Victim 3 was shot and killed during
                an attempted robbery at Madeira Beverage.

       23.      The next day, on February 9, 2021, at approximately 7:39 pm, Madeira Police

Department received a report of an attempted robbery in which a person had been shot. The

attempted robbery occurred at Madeira Beverage, a convenience store, located at 6005 Kenwood




                                                9
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 17 of 59 PAGEID #: 90




Road, Madeira, OH. Madeira Beverage is engaged in the sale of alcohol and/or other items that,

based on my training and experience, I know have affected interstate commerce.

       24.     The shooting victim (Victim 4) was the owner of Madeira Beverage and had been

working in Madeira Beverage that evening. Victim 4 succumbed to his gunshot-related injuries

later that same night.

       25.     That same night, MPD Officers and participating officers located an expended .25

caliber cartridge casing suspected to be ejected from the firearm during the shooting of Victim 4.

       26.     Surveillance video from that evening shows that an unidentified suspect, who

appears to be a Black male, entered the store wearing a black hooded sweatshirt. The sweatshirt

had an unidentifiable white logo or text in the upper left chest area. The suspect was also

wearing a red face mask or bandana on his face.




                                                10
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 18 of 59 PAGEID #: 91




       27.     The unidentified suspect entered the store and appeared to look down multiple

aisles as he walked through the store. The unidentified suspect then confronted Victim 4, at

which time Victim 4 and the unidentified suspect appeared to push and wrestle with each other

for approximately four seconds. Victim 4 then raised his hands as the unidentified suspect

displayed and pointed a firearm at Victim 4, as shown in the image below:




                                               11
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 19 of 59 PAGEID #: 92




       28.     Surveillance footage shows that Victim 4 then appeared to wave the unidentified

suspect away. Victim 4 then stepped backwards and turned while holding his abdomen. The

unidentified suspect then exited Madeira Beverage.

       29.     External surveillance cameras show the unidentified suspect running from the

building in a southern direction.

       30.     The screenshot below is a map of 6005 Kenwood Road, where Madeira Beverage

is located, and surrounding areas.




                                              12
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 20 of 59 PAGEID #: 93




       E.     Less than 15 minutes later, a Sunoco gas station in Blue Ash was robbed at
              gunpoint.

       31.    Less than 15 minutes later, at approximately 7:50 pm on February 9, Blue Ash

Police Department received a report of a robbery at the Sunoco Gas Station at 10410 Kenwood

Road in Blue Ash, OH. This Sonoco is approximately five miles from Madeira Beverage, both

of which are on Kenwood Road.

       32.    Sunoco Gas Station is engaged in the sale of alcohol and/or other items that,

based on my training and experience, I know have affected interstate commerce.




                                              13
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 21 of 59 PAGEID #: 94




       33.     Surveillance video of this incident is not currently available for review.

       34.     I have reviewed a statement written out by a law enforcement officer who

interviewed an employee working at the Sonoco gas station that night (Victim 5). The statement

indicates that the police officer “wrote out [the] statement” for Victim 5 “due to language

barrier.” Victim 5 said that the suspect was a Black man wearing a red jacket and a black face

mask. Victim 5 said that he/she “saw a small black gun.” Victim 5 said that the suspect aimed

the firearm at Victim 5 and said “open the register & take a plastic bag & put in the money.”

Victim 5 said that he/she and the suspect then put money in the bag and that the suspect then

took the bag and ran out towards Kenwood, around the building.



                                                14
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 22 of 59 PAGEID #: 95




       35.     Although Victim 5’s description of the unidentified suspect differs from the

description of the suspect observed in surveillance video described above, I believe that the same

suspect, and/or his coconspirator, was likely involved in this robbery due to the geographic and

temporal proximity to the other robberies described in this affidavit.

       36.     As I described above, surveillance video relating to the incident at the Shell

station in Mason suggests that, after the robbery, the suspect got into a white SUV as the

passenger. Similarly, as I describe below, a witness to the fifth robbery, in Lebanon, saw the

suspect run from the store and get into a vehicle as a passenger. Based on these facts, I believe

that the robber was not acting alone.

       F.      About 90 minutes later, a suspect in a black hoodie and a red mask
               attempted to rob a Marathon gas station in Lebanon at gunpoint.

       37.     Later the same night, at approximately 9:19 pm, Lebanon Police Department

(LPD) received a report of an attempted robbery at the Marathon Gas Station located at 660

North Broadway Street, Lebanon, OH. This Marathon is approximately 18 miles away from the

Sonoco described in the preceding section; a search on Google Maps suggests that a direct trip

between the two would take approximately 25 minutes.

       38.     Marathon Gas Station is engaged in the sale of alcohol and/or other items that,

based on my training and experience, I know have affected interstate commerce.

       39.     Based on reports I have reviewed, I understand that the surveillance cameras in

the Marathon gas station were not operational at the time of the incident.




                                                15
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 23 of 59 PAGEID #: 96




       40.       An employee of the Marathon Gas Station, Victim 6, said that a Black male

entered the store wearing a black sweatshirt and with a red mask on his face with white accents

on the fabric.

       41.       Victim 6 said the unidentified suspect entered the store, removed a soda pop from

the cooler, and approached the counter. Victim 6 stated he/she told the suspect how much the

soda pop cost, at which the time suspect pointed a firearm at Victim 6 and staid, “Give me what

you got.” Victim 6 said he/she did not comply with the suspect’s demand and instead leaned

down and grabbed under the counter, pretending he/she had a firearm. Victim 6 said the

unidentified subject then ran from the Marathon Gas Station.

       42.       Victim 6 said he/she saw what he/she believed to be a black or dark-blue Chevy

Equinox, with its headlights off, pick up the unidentified subject and travel south on North

Broadway. Victim 6 described the driver as a Black male wearing a mask of an unknown color.

       43.       Victim 6 said he/she attempted to follow the vehicle as it drove south on North

Broadway. In addition, traffic cameras in the city of Lebanon captured a suspected Chevrolet

Equinox driving with its headlights off as it continued south on North Broadway and then turned

left on Main Street, driving east.

       44.       The screenshot below is a map of the location of the Marathon gas station and

surrounding areas:




                                                 16
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 24 of 59 PAGEID #: 97




       G.      Based on the investigation to date, I believe that the same two suspects likely
               committed all five of the robberies described above.

       45.     Because of the geographic and temporal proximity of all five of the robberies;

because surveillance video shows a similar suspect in a black hooded sweatshirt and with a red

face covering in the first, second, third, and fifth robbery; and because surveillance video or

Victim statements from some of the robberies suggest that the unidentified suspect entered a

getaway vehicle as a passenger, I believe that the same unidentified suspect and a coconspirator

are involved in all of the robberies described above.




                                                 17
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 25 of 59 PAGEID #: 98




       H.      Information from Google suggests that an electronic device associated with
               LAMOND JOHNSON was present at at least four of the robberies.

       46.     Based on my training and experience, as well as open-source materials published

by Google LLC (“Google”), I know that Google offers accountholders a service called “Location

History,” which authorizes Google, when certain prerequisites are satisfied, to collect and retain

a record of the locations where Google calculated a device to be based on information

transmitted to Google by the device. That Location History is stored on Google servers, and it is

associated with the Google account that is associated with the device. Each accountholder may

view their Location History and may delete all or part of it at any time.

       47.     Based on my training and experience, I know that the location information

collected by Google and stored within an account’s Location History is derived from sources

including GPS data and information about the wi-fi access points and Bluetooth beacons within

range of the device. Google uses this information to calculate the device’s estimated latitude and

longitude, which varies in its accuracy depending on the source of the data. Google records the

margin of error for its calculation as to the location of a device as a meter radius, referred to by

Google as a “maps display radius,” for each latitude and longitude point.

       48.     On February 12, 2021, the Honorable Judge Litkovitz, U.S. Magistrate Judge for

the Southern District of Ohio, issued Search Warrant No. 1:21-MJ-0158, directing Google to

provide information and records relating to any Google accounts that were present in at




                                                  18
  Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 26 of 59 PAGEID #: 99




particular locations and particular times associated with the robberies described above,

specifically:

           Incident 1: Shell Gas Station - 9791 Mason-Montgomery Road, Mason, OH

               Date: February 8, 2021
               Time Period: 7:40pm – 7:55pm EST (Eastern Standard Time), UTC -5 Hours
               Target Location: Area contained within below listed points
                1.     Point A: 39.296221, -84.317776
                2.     Point B: 39.296090, -84.315510
                3.     Point C: 39.295320, -84.315633
                4.     Point D: 39.295428, -84.317975




                Incident 2: Shell Gas Station - 2693 Dixie Highway, Hamilton, OH

               Date: February 8, 2021
               Time Period: 8:25pm – 8:40pm EST (Eastern Standard Time) UTC -5 Hours
               Target Location: Geographical area contained within the below listed points
                o      Point A: 39.369753, -84.548786
                o      Point B: 39.369605, -84.547314
                o      Point C: 39.368719, -84.546825


                                                19
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 27 of 59 PAGEID #: 100




           o      Point D: 39.368824, -84.548856




           Incident 3: Madeira Beverage - 6005 Kenwood Road, Madeira, OH

          Date: February 9, 2021
          Time Period: 7:30pm – 7:45pm EST (Eastern Standard Time) UTC -5 Hours
          Target Location: Geographical area contained within the below listed points
           o      Point A: 39.175858, -84.384784
           o      Point B: 39.176247, -84.383480
           o      Point C: 39.175407, -84.383912
           o      Point D: 39.175346, -84.385028




                                          20
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 28 of 59 PAGEID #: 101




           Incident 4: Sunoco Gas Station – 10410 Kenwood Road, Blue Ash, OH

            Date: February 9, 2021
            Time Period: 7:45pm – 8:00pm EST (Eastern Standard Time) UTC -5 Hours
            Target Location: Geographical area contained within the below listed points
             o      Point A: 39.251869, -84.375335
             o      Point B: 39.250308, -84.372321
             o      Point C: 39.249677, -84.372466
             o      Point D: 39.249163, -84.375551




        Incident 5: Marathon Gas Station – 660 North Broadway Street, Lebanon, OH


                                            21
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 29 of 59 PAGEID #: 102




                Date: February 9, 2021
                Time Period: 9:10pm – 9:25pm EST (Eastern Standard Time) UTC -5 Hours
                Target Location: Geographical area contained within the below listed points
                 o      Point A: 39.445865, -84.206635
                 o      Point B: 39.445717, -84.203383
                 o      Point C: 39.442454, -84.204506
                 o      Point D: 39.442628, -84.207484




       49.       On March 1, 2021, Google provided Anonymized Device Identification (ID)

information for Google accounts present at the described locations and time ranges. I conducted

an analysis of the Anonymized Device ID information and identified three Anonymized Device

IDs—ID numbers -967784745, 469003545, 290681031—that, according to Google’s data, were

present at all of the following locations during the time periods listed above:

                February 8, 2021 – Shell Gas 9791 Mason-Montgomery Rd., Mason, OH

                February 8, 2021 – Shell Gas 2693 Dixie Hwy, Hamilton, OH




                                                 22
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 30 of 59 PAGEID #: 103




                February 9, 2021 – Sunoco Gas 10410 Kenwood Rd., Blue Ash, OH

                February 9, 2021 – Marathon Gas 660 N. Broadway St., Lebanon, OH

       50.       I requested that Google provide identifying information for those three IDs, and

on March 5, 2021, Google provided information showing that the Anonymized Device IDs are

associated with the following Google Account IDs:

                Anonymized Device ID -96778475 = Google Account ID 369781974448

                Anonymized Device ID 469003548 = Google Account ID 583241281066

                Anonymized Device ID 290681031 = Google Account ID 849998195587

       51.       The records from Google showed that Google Account ID 369781974448 is

associated with the following subscriber:

             a. Name: LAMOND JOHNSON

             b. Email: johnsonlamond33@gmail.com

             c. Recovery Email: johnsonlamond3@gmail.com

             d. Recovery SMS: 513-280-1364

       52.       Google Account ID 583241281066 is associated with the following subscriber:

             a. Name: Salvatore Ferragamo

             b. Email: johnsonlamond3@gmail.com

             c. Recovery Email: johnsonlamond33@gmail.com

             d. Recovery SMS: 513-280-1364

       53.       Google Account ID 849998195587 is associated with the following subscriber:


                                                 23
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 31 of 59 PAGEID #: 104




             a. Name: LAMOND JOHNSON

             b. Email: johnsonlamond86@gmail.com

             c. Recovery Email: None Listed

       54.      Because all three of these accounts are associated with the name “Lamond

Johnson” either in the subscriber name or in the email address (all three of which are variations

on “johnsonlamond”), I believe that all three of these accounts are used by the same person.

Moreover, because 513-280-1364 is the “Recovery SMS” phone number for two of the three

accounts, I believe the user of these accounts likely uses the phone number 513-280-1364. Based

on my training and experience, I know that a “Recovery SMS” phone number is the phone

number to which Google sends a text message if the user forgets the password to his or her

account.

       55.      On March 5, 2021, I queried telephone number 513-280-1364 through a database

accessible by law enforcement that I have determined in the past to be accurate and credible.

Based on this query, I identified telephone number 513-280-1364 to be associated with

LAMOND JOHNSON (which is consistent with the subscriber names and email addresses

described above).

       I.       LAMOND JOHNSON is a convicted felon with connections to Cincinnati.

       56.      In 2006, LAMOND JOHNSON was convicted of Kidnapping, Rape, and

Aggravated Robbery in Lucas County, Ohio. He was sentenced to 14 years’ imprisonment for

those offenses and is currently on parole.


                                                24
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 32 of 59 PAGEID #: 105




       57.    JOHNSON’s parole officer reported that JOHNSON’s supervision was

transferred to Las Vegas, Nevada, in approximately May 2020; however, JOHNSON never

reported to parole in Las Vegas.

       58.    I queried a database for addresses associated with JOHNSON. I found that as of

2018, he was associated with the address                        , Liberty Township, Ohio. As

of December 2019, he was associated with an address in Cincinnati, Ohio:


■ Cincinnati, Ohio. As of February 2020, he was associated with                        in

Cincinnati, Ohio.

       J.     On March 7, 2021, location data for 513-280-1364 put the phone near the
              PREMISES, and an agent saw JOHNSON come in and out of the apartment
              building containing the PREMISES multiple times.

       59.    On March 5, 2021, the Honorable Judge Stephanie K. Bowman, U.S. Magistrate

Judge for the Southern District of Ohio, issued search warrant No. 21-MJ-0194, which directed

Verizon, the service provider for 513-280-1364, to provide intermittent GPS location

information for the device with phone number 513-280-1364.

       60.    On March 5, 2021, Verizon began providing GPS location information for phone

number 513-280-1364.

       61.    When agents first began receiving GPS location data for 513-280-1364, the data

showed that the device was in Michigan. However, on March 6, 2021, the device began traveling

south toward Cincinnati.




                                              25
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 33 of 59 PAGEID #: 106




        62.     From approximately 1:22 a.m. through approximately 12:36 p.m. on March 7,

2021, Verizon provided GPS location data approximately every 15 minutes showing that the

device was in the approximate area of Harrison Avenue and Baker Avenue in Cincinnati. The

intersection of Harrison and Baker is approximately one-tenth of a mile from the PREMISES.

        63.     When agents established surveillance in the area of Harrison Avenue and Baker

Avenue on March 7, 2021, ATF SA Remick-Cook saw a dark-blue Chevrolet Equinox bearing

Florida license plate CTKZ29 (the TARGET VEHICLE) parked in the parking lot of an

apartment complex located at 2723 Baker Avenue, Cincinnati, Ohio (the apartment building that

contains the PREMISES). The license plate showed that the vehicle was serviced and

maintained by the car rental agency Hertz.

        64.     The TARGET VEHICLE was of particular interest to SA Remick-Cook because

the vehicle matched the description of the robber’s vehicle as provided by the victim from the

robbery in Lebanon, as well as the description of a vehicle captured on a traffic camera near the

Lebanon robbery at the relevant time; that vehicle was driving with no headlights on at night

time, and it also ran a red light.

        65.     Cincinnati Police Officer Hoffbauer contacted Hertz about the TARGET

VEHICLE. Hertz provided information showing that the TARGET VEHICLE had been rented

in the name of LAMOND JOHNSON on February 9, 2021 (the night of the second set of

robberies described above).




                                                26
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 34 of 59 PAGEID #: 107




       66.    Also on March 7, 2021, SA Remick-Cook saw an individual exit the apartment

building at 2327 Baker Avenue (the building that contains the PREMISES) and enter the

TARGET VEHICLE. The individual then got back out of the TARGET VEHICLE and

reentered 2327 Baker Avenue.

       67.    Shortly thereafter, SA Remick-Cook saw the same individual come back out of

2327 Baker Avenue and approach the TARGET VEHICLE again. This time, SA Remick-Cook

was able to identify the person as LAMOND JOHNSON, based on SA Remick-Cook’s prior

review of photos of JOHNSON from law enforcement databases. SA Remick-Cook watched as

JOHNSON removed the license plate from the TARGET VEHICLE and then reentered 2327

Baker Avenue.

       68.    Shortly after that, JOHNSON exited 2327 Baker Avenue again, entered the

TARGET VEHICLE, and drove away.

       69.    Officers and agents followed the TARGET VEHICLE as it drove eastbound on

Harrison Avenue toward Queen City Avenue. Officers and agents then saw the TARGET

VEHICLE at the BP Gas Station at the intersection of Harrison Avenue and Queen City

Avenue. At approximately the same time, GPS information for 513-280-1364 showed that the

device was also in that approximate area. As surveillance continued, sightings of JOHNSON

corresponded with GPS location information for 513-280-1364 on several more occasions, which

I believe shows that JOHNSON had the device with phone number 513-280-1364 on his person.




                                             27
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 35 of 59 PAGEID #: 108




       K.


       70.     For the reasons below, I believe

                                                        that JOHNSON stayed at the PREMISES

from approximately 1:36 a.m. on March 7, 2021 , until agents saw him drive away on the

afternoon of March 7, 2021.

       71.     As noted above, JOHNSON was previously associated with the address .

                   in Liberty Township. I queried a reliable database for infonnation about this

address and found that                 was issued an Ohio driver' s license listing this address on

August 29, 2017.

       72.     As also noted above, JOHNSON was previously associated with the address        I
                        Cincinnati, Ohio. Notes from JOHNSON' s parole officer show that, dming

a parole home visit from Jm1e 2018, a person the parole officer

                                                       Parole notes show that dming a second parole

visit in August 2018,

       73.     On August 13, 2018,



       74.     I queried phone number 513-608-2051 in a database that I know to be reliable

based on prior experience, and the phone number was connected                          Based on




                                                  28
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 36 of 59 PAGEID #: 109




this infonnation, I believe that



       75.     I perfo1med a query in a reliable database for                  and found that the

PREMISES                                                                     e same database

showed that                     had a driver's license issued on March 3, 2020, with the

PREMISES as the address. These two individuals were also listed in the database as having

another shared address. Based on the common addresses and the common last name, which is

relatively unusual, I believe

       76.




       77.



       78.




       79.




                                                   29
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 37 of 59 PAGEID #: 110




       80.



       L.      On March 7, 2021, JOHNSON was pulled over in the TARGET VEHICLE,
               and he attempted to flee.

       81.     On March 7, 2021, agents and officers attempted to stop JOHNSON in the

TARGET VEHICLE. JOHNSON and one passenger from the vehicle both attempted to flee.

Another passenger stayed in the vehicle.

       82.     After the other passenger was removed from the TARGET VEHICLE, agents

saw a cell phone in the vehicle’s center console.


        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


       83.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMISES or in the TARGET VEHICLE, in

whatever form they are found. One form in which the records might be found is data stored on a

computer’s hard drive or other storage media. Thus, the warrant applied for would authorize the

seizure of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

       84.     Probable cause. I submit that if a computer or storage medium is found on the

PREMISES or in the TARGET VEHICLE, there is probable cause to believe those records

will be stored on that computer or storage medium, for at least the following reasons:




                                                 30
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 38 of 59 PAGEID #: 111




       a. Based on my knowledge, training, and experience, I know that computer files or

           remnants of such files can be recovered months or even years after they have been

           downloaded onto a storage medium, deleted, or viewed via the Internet.

           Electronic files downloaded to a storage medium can be stored for years at little

           or no cost. Even when files have been deleted, they can be recovered months or

           years later using forensic tools. This is so because when a person “deletes” a file

           on a computer, the data contained in the file does not actually disappear; rather,

           that data remains on the storage medium until it is overwritten by new data.

       b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

           slack space—that is, in space on the storage medium that is not currently being

           used by an active file—for long periods of time before they are overwritten. In

           addition, a computer’s operating system may also keep a record of deleted data in

           a “swap” or “recovery” file.

       c. Wholly apart from user-generated files, computer storage media—in particular,

           computers’ internal hard drives—contain electronic evidence of how a computer

           has been used, what it has been used for, and who has used it. To give a few

           examples, this forensic evidence can take the form of operating system

           configurations, artifacts from operating system or application operation, file

           system data structures, and virtual memory “swap” or paging files. Computer

           users typically do not erase or delete this evidence, because special software is


                                            31
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 39 of 59 PAGEID #: 112




                typically required for that task. However, it is technically possible to delete this

                information.

             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”

       85.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES or in the TARGET VEHICLE because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the

                storage medium that can reveal information such as online nicknames and

                passwords. Operating systems can record additional information, such as the

                attachment of peripherals, the attachment of USB flash storage devices or other

                external storage media, and the times the computer was in use. Computer file


                                                  32
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 40 of 59 PAGEID #: 113




           systems can record information about the dates files were created and the

           sequence in which they were created, although this information can later be

           falsified.

       b. As explained herein, information stored within a computer and other electronic

           storage media may provide crucial evidence of the “who, what, why, when,

           where, and how” of the criminal conduct under investigation, thus enabling the

           United States to establish and prove each element or alternatively, to exclude the

           innocent from further suspicion. In my training and experience, information

           stored within a computer or storage media (e.g., registry information,

           communications, images and movies, transactional information, records of

           session times and durations, internet history, and anti-virus, spyware, and

           malware detection programs) can indicate who has used or controlled the

           computer or storage media. This “user attribution” evidence is analogous to the

           search for “indicia of occupancy” while executing a search warrant at a residence.

           The existence or absence of anti-virus, spyware, and malware detection programs

           may indicate whether the computer was remotely accessed, thus inculpating or

           exculpating the computer owner. Further, computer and storage media activity

           can indicate how and when the computer or storage media was accessed or used.

           For example, as described herein, computers typically contain information that

           log: computer user account session times and durations, computer activity


                                            33
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 41 of 59 PAGEID #: 114




           associated with user accounts, electronic storage media that connected with the

           computer, and the IP addresses through which the computer accessed networks

           and the internet. Such information allows investigators to understand the

           chronological context of computer or electronic storage media access, use, and

           events relating to the crime under investigation. Additionally, some information

           stored within a computer or electronic storage media may provide crucial

           evidence relating to the physical location of other evidence and the suspect. For

           example, images stored on a computer may both show a particular location and

           have geolocation information incorporated into its file data. Such file data

           typically also contains information indicating when the file or image was created.

           The existence of such image files, along with external device connection logs,

           may also indicate the presence of additional electronic storage media (e.g., a

           digital camera or cellular phone with an incorporated camera). The geographic

           and timeline information described herein may either inculpate or exculpate the

           computer user. Last, information stored within a computer may provide relevant

           insight into the computer user’s state of mind as it relates to the offense under

           investigation. For example, information within the computer may indicate the

           owner’s motive and intent to commit a crime (e.g., internet searches indicating

           criminal planning), or consciousness of guilt (e.g., running a “wiping” program to




                                            34
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 42 of 59 PAGEID #: 115




           destroy evidence on the computer or password protecting/encrypting such

           evidence in an effort to conceal it from law enforcement).

       c. A person with appropriate familiarity with how a computer works can, after

           examining this forensic evidence in its proper context, draw conclusions about

           how computers were used, the purpose of their use, who used them, and when.

       d. The process of identifying the exact files, blocks, registry entries, logs, or other

           forms of forensic evidence on a storage medium that are necessary to draw an

           accurate conclusion is a dynamic process. While it is possible to specify in

           advance the records to be sought, computer evidence is not always data that can

           be merely reviewed by a review team and passed along to investigators. Whether

           data stored on a computer is evidence may depend on other information stored on

           the computer and the application of knowledge about how a computer behaves.

           Therefore, contextual information necessary to understand other evidence also

           falls within the scope of the warrant.

       e. Further, in finding evidence of how a computer was used, the purpose of its use,

           who used it, and when, sometimes it is necessary to establish that a particular

           thing is not present on a storage medium. For example, the presence or absence

           of counter-forensic programs or anti-virus programs (and associated data) may be

           relevant to establishing the user’s intent.




                                             35
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 43 of 59 PAGEID #: 116




       86.      Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

             a. The time required for an examination. As noted above, not all evidence takes the

                form of documents and files that can be easily viewed on site. Analyzing

                evidence of how a computer has been used, what it has been used for, and who

                has used it requires considerable time, and taking that much time on premises

                could be unreasonable. As explained above, because the warrant calls for forensic

                electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

                examine storage media to obtain evidence. Storage media can store a large

                volume of information. Reviewing that information for things described in the

                warrant can take weeks or months, depending on the volume of data stored, and

                would be impractical and invasive to attempt on-site.




                                                 36
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 44 of 59 PAGEID #: 117




             b. Technical requirements. Computers can be configured in several different ways,

                featuring a variety of different operating systems, application software, and

                configurations. Therefore, searching them sometimes requires tools or knowledge

                that might not be present on the search site. The vast array of computer hardware

                and software available makes it difficult to know before a search what tools or

                knowledge will be required to analyze the system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.

             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing

                with specialized forensic tools.

       87.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       88.       Because several people appear to share the PREMISES as a residence, it is

possible that the PREMISES will contain storage media that are predominantly used, and


                                                   37
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 45 of 59 PAGEID #: 118




perhaps owned, by persons who are not suspected of a c1ime. If it is nonetheless determined that

that it is possible that the things described in this warrant could be found on any of those

computers or storage media, the wairnnt applied for would permit the seizure and review of those

items as well.

                                           CONCLUSION


       89.       I submit that this affidavit supports probable cause for a waiTant to seai·ch the

PREMISES described in Attachment A-1 and the TARGET VEIDCLE described in

Attachment A-2 and seize the items described in Attachment B .


                                                        Respectfully submitted,
                                                                                  D g ta y s gned by DEREK
                                                        DEREK GRAH)GRAHAM
                                                                                  Date: 2021.03.07 19:42:55 -05

                                                        DEREK GRAHAM
                                                        Special Agent
                                                        Bureau of Alcohol, Tobacco, Fireaims and
                                                        Explosives

       Subscribed and sworn to before me
       on Mai·ch 7, 2021 :via electronic means, specific@. II Facetime video.

       M~ ,/{ &w-ma.0
       HON. STEPHANIE K. BOWMAN
                                                         Ni'
       UNITED STATES MAGISTRATE JUDGE




                                                   38
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 46 of 59 PAGEID #: 119




                                    ATTACHMENT A-1

                                   Property to be searched


       The property to be searched is 2723 Baker Avenue, Apt 28, Cincinnati, OH 45211 (THE

PREMISES), further described as an apartment within 2723 Baker Avenue. The apartment is on

the second floor. The number “28” appears on the door to the apartment.
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 47 of 59 PAGEID #: 120




                                      2
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 48 of 59 PAGEID #: 121




                                         ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. § 1951(a) (Hobbs Act Robbery),

those violations involving LAMOND JOHNSON and occurring on or about February 8 and 9,

2021 (the Target Offenses), including:


            a. All firearms or ammunition;


            b. All black sweatpants;


            c. All black hooded sweatshirts;


            d. All black gloves and white gloves;


            e. All black shoes;


            f. All red face masks and bandanas;


            g. U.S. currency;


            h. All communications and records, in whatever form they may be—whether they

               are paper communications such as letters, audio recordings, electronic

               communications, or otherwise:


                   i. Relating to robberies of convenience stores, Madeira Beverage, and/or gas

                      stations, including plans and preparations to commit those robberies;


                   ii. Relating to the shooting of R.G. at Madeira Beverage;
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 49 of 59 PAGEID #: 122




                  iii. Relating to the possession of a firearm or ammunition by LAMOND

                      JOHNSON;


                  iv. Relating to communications between LAMOND JOHNSON and any

                      coconspirators to the crimes under investigation;


                   v. Relating to vehicles, including rental vehicles, used by JOHNSON and/or

                      coconspirators in connection with the robberies;


       2.      All cell phones, smart phones, tablets, and computers that could contain electronic

records relating to the Target Offenses;


       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence




                                                 2
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 50 of 59 PAGEID #: 123




           of the presence or absence of security software designed to detect malicious

           software;


       c. evidence of the lack of such malicious software;


       d. evidence indicating how and when the computer was accessed or used to

           determine the chronological context of computer access, use, and events relating

           to crime under investigation and to the computer user;


       e. evidence indicating the computer user’s state of mind as it relates to the crime

           under investigation;


       f. evidence of the attachment to the COMPUTER of other storage devices or similar

           containers for electronic evidence;


       g. evidence of counter-forensic programs (and associated data) that are designed to

           eliminate data from the COMPUTER;


       h. evidence of the times the COMPUTER was used;


       i. passwords, encryption keys, and other access devices that may be necessary to

           access the COMPUTER;


       j. documentation and manuals that may be necessary to access the COMPUTER or

           to conduct a forensic examination of the COMPUTER;




                                            3
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 51 of 59 PAGEID #: 124




           k. records of or information about Internet Protocol addresses used by the

               COMPUTER;


           l. records of or information about the COMPUTER’s Internet activity, including

               firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

               attachment.


       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                4
                 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 52 of 59 PAGEID #: 125

AO 93C 08/ 18 Warrant b Tel hone or Other Reliable Ele.ctronic Means                     D Original                 O Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for tl1e
                                                               Southern Disttict of Ohio          13
                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.            1 :21-MJ-196
                                                                                )
                 2723 BAKER AVENUE, APT 28                                      )
                    CINCINNATI, OH 45211                                        )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the         Southern            District of                   Ohio
(identify the person or describe the property to be searched and give its location):


  See Attachment A-1 (incorporated by reference).




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
 See Attachment B (incorporated by reference).




          YOU ARE COMMANDED to execute this warrant on or before                                   3/21/21                      (not to exceed 14 days)
      ';/ in the daytime 6:00 a.m. to 10:00 p.m.               D at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the wanant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this wanant, or an officer present during the execution of the wanant, must prepare an inventory
as required by law and promptly return this wanant and inventory to Hon. Stephanie K. Bowman or Hon. Karen L. Litkovitz
                                                                                                       (United States Magistrate Judge)

     D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of ttial), and authorize the officer executing this wanant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    D for _ _ days (not to exceed 30) □ until, the facts justifying, the later specific date of


Date and time issued:               7:51 PM, Mar 7, 2021
                                                                                                               Judge's signature

City and state: Cincin_n_at"""'i,'-O_h_i_o_ _ _ _ _ _ _ _ __                             Hon. Stephanie K. Bowman, U.S. Magistrate Judge
                                                                                                             Printed name and title
                 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 53 of 59 PAGEID #: 126
AO 93& () :DUUDQW E\ 7HOHSKRQH RU 2WKHU 5HOLDEOH (OHFWURQLF 0HDQV (Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
          1:21-MJ-196
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 54 of 59 PAGEID #: 127




                                    ATTACHMENT A-1

                                   Property to be searched


       The property to be searched is 2723 Baker Avenue, Apt 28, Cincinnati, OH 45211 (THE

PREMISES), further described as an apartment within 2723 Baker Avenue. The apartment is on

the second floor. The number “28” appears on the door to the apartment.
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 55 of 59 PAGEID #: 128




                                      2
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 56 of 59 PAGEID #: 129




                                         ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. § 1951(a) (Hobbs Act Robbery),

those violations involving LAMOND JOHNSON and occurring on or about February 8 and 9,

2021 (the Target Offenses), including:


            a. All firearms or ammunition;


            b. All black sweatpants;


            c. All black hooded sweatshirts;


            d. All black gloves and white gloves;


            e. All black shoes;


            f. All red face masks and bandanas;


            g. U.S. currency;


            h. All communications and records, in whatever form they may be—whether they

               are paper communications such as letters, audio recordings, electronic

               communications, or otherwise:


                   i. Relating to robberies of convenience stores, Madeira Beverage, and/or gas

                      stations, including plans and preparations to commit those robberies;


                   ii. Relating to the shooting of R.G. at Madeira Beverage;
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 57 of 59 PAGEID #: 130




                  iii. Relating to the possession of a firearm or ammunition by LAMOND

                      JOHNSON;


                  iv. Relating to communications between LAMOND JOHNSON and any

                      coconspirators to the crimes under investigation;


                   v. Relating to vehicles, including rental vehicles, used by JOHNSON and/or

                      coconspirators in connection with the robberies;


       2.      All cell phones, smart phones, tablets, and computers that could contain electronic

records relating to the Target Offenses;


       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence




                                                 2
Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 58 of 59 PAGEID #: 131




           of the presence or absence of security software designed to detect malicious

           software;


       c. evidence of the lack of such malicious software;


       d. evidence indicating how and when the computer was accessed or used to

           determine the chronological context of computer access, use, and events relating

           to crime under investigation and to the computer user;


       e. evidence indicating the computer user’s state of mind as it relates to the crime

           under investigation;


       f. evidence of the attachment to the COMPUTER of other storage devices or similar

           containers for electronic evidence;


       g. evidence of counter-forensic programs (and associated data) that are designed to

           eliminate data from the COMPUTER;


       h. evidence of the times the COMPUTER was used;


       i. passwords, encryption keys, and other access devices that may be necessary to

           access the COMPUTER;


       j. documentation and manuals that may be necessary to access the COMPUTER or

           to conduct a forensic examination of the COMPUTER;




                                            3
 Case: 1:21-mj-00196-SKB Doc #: 1-1 Filed: 03/07/21 Page: 59 of 59 PAGEID #: 132




           k. records of or information about Internet Protocol addresses used by the

               COMPUTER;


           l. records of or information about the COMPUTER’s Internet activity, including

               firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

               attachment.


       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                4
